NO. 07-10-0063-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                  JULY 21, 2010
                         ______________________________

                                ISRAEL LEE DELEON,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                        _______________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                   NO. B17518-0801; HON. ED SELF, PRESIDING
                       _______________________________

                                 Anders Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Israel Lee DeLeon was placed on deferred adjudication after pleading

guilty to the offense of burglary of a habitation. The State sought to have his guilt

adjudicated and after a hearing, the court revoked appellant’s probation, adjudicated his

guilt, and sentenced him to fifteen years confinement.
       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that the appeal is without merit. Along with his brief, appellate counsel has

attached a copy of a letter sent to appellant informing him of counsel’s belief that there

was no reversible error and of appellant’s right to file a response or brief pro se. By

letter dated May 21, 2010, this court also notified appellant of his right to file his own

brief or response and set June 21, 2010, as the deadline to do so. To date, we have

received no response.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal. They include 1) the original plea of guilty and 2)

the sufficiency of the evidence to support an adjudication of guilt.                          Counsel has

explained why they lack merit.

       We have also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any error pursuant to Stafford v. State,

813 S.W.2d 503 (Tex. Crim. App. 1991). Our own review has also failed to reveal any

reversible error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.2


                                                           Brian Quinn
                                                           Chief Justice

Do not publish.




       1
        Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       2
        Appellant has the right to file a pro se petition for discretionary review from this opinion.


                                                      2